FILE COPY




SHARON KELLER                                                                                        ABEL ACOSTA
 PRESIDING JUDGE                COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                      (512) 463-1551
                                      P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                              AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                        GENERAL COUNSEL
                                                                                                      (512) 463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
JUDGES



                                               February 25, 2015

  District Clerk Wichita County                             District Attorney Wichita County
  Patti Flores                                              Maureen Shelton
  P.O. Box 718                                              900 7th Street
  Wichita Falls, TX 76307                                   Wichita Falls, TX 76301
  * DELIVERED VIA E-MAIL *                                  * DELIVERED VIA E-MAIL *

  89th District Court Presiding Judge                       Paul Francis
  900 7th St, Rm 300                                        1178 West Pioneer Parkway
  Wichita Falls, TX 76301                                   PO Box 13369
                                                            Arlington, TX 76013
  John W. Brasher                                           * DELIVERED VIA E-MAIL *
  Assistant District Attorney
  900 7th Street                                            2nd Court Of Appeals Clerk
  Wichita Falls, TX 76301                                   Debra Spisak
  * DELIVERED VIA E-MAIL *                                  401 W. Belknap, Ste 9000
                                                            Fort Worth, TX 76196
                                                            * DELIVERED VIA E-MAIL *

  Re: MEADOWS, DONOVAN DARREN LEVOY
  CCA No. PD-0175-14                                                                  COA No. 02-12-00643-CR
  Trial Court Case No. 51,786-C

            The court has issued an opinion on the above referenced cause number.

                                                                         Sincerely,



                                                                         _____________________________
                                                                         Abel Acosta, Clerk




                      SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                        WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX